         Case l:19-mc-91251-PBS Document2 Filed 06/04/19 Page lot64




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                     X


                                                            Case No. l:19-mc-91251
In re: Application Pursuant to 28 U.S.C. § 1782 of
lidar Uzbekov,

                             Petitioner,

             - to take discovery of -

Endurance International, Inc.,



                             Respondent.


DECLARATION OF DAVID A. KLUFT IN SUPPORT OF APPLICATION FOR ORDER
                   TO TAKE DISCOVERY PURSUANT TO 28 U.S.C. 8 1782


I, David A. Kluft, swear and state as follows:

        1. I am an attorney with the firm of Foley Hoag LLP, which is counsel to Ildar Uzbekov

in the above-captioned matter. I submitthis declaration in support of Mr. Uzbekov's Application

for Order to Take Discovery Pursuant to 28 U.S.C. § 1782.

       2. Attached as Exhibit 1 are WHOIS records for the domain name <Rusletter.com>.

The first set of records is from the Internet Corporation for Assigned Named and Numbers

("ICANN"). The second set of records is from domaintools.com, a WHOIS service to which my

firm subscribes. I accessed and printed these documents on May 30, 2019.

        3. The website to which the <Rusletter.com> domain resolves is located at

www.rusletter.com. The only contact information listed on the website is the email address

info@rusletter.com. Attached as Exhibit 2 is the "About" page on which this email address

appears, which I accessed on May 30,2019.



B4998036.1



                                                                Ofip                         „    p
